Exhibit 10.3
AMENDMENT NO. 5 TO NOTE PURCHASE AGREEMENT
(Series 2008-A)
     THIS AMENDMENT NO. 5 TO NOTE PURCHASE AGREEMENT (Series 2008-A) (this
“Amendment”) is executed as of April 13, 2011, by and among Cofina Funding, LLC,
as the Issuer (the “Issuer”), Victory Receivables Corporation, as the Conduit
Purchaser, and The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch (“BTMU”),
as the Funding Agent and as a Committed Purchaser.
RECITALS
     WHEREAS, the parties hereto are parties to that certain Note Purchase
Agreement dated as of November 21, 2008 (as amended through the date hereof, the
“Agreement”); and
     WHEREAS, the parties hereto desire to amend the Agreement as hereinafter
set forth.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
     SECTION 1. Certain Defined Terms. Each capitalized term used but not
defined herein shall have the meaning ascribed thereto or incorporated by
reference in the Agreement.
     SECTION 2. Amendment to Agreement. The Agreement is hereby amended as
follows:
     (a) The definition of Maximum Funded Amount is amended and restated in its
entirety to read as follows:
     “Maximum Funded Amount” means $250,000,000.
     (b) The Purchase Expiration Date is extended to April 11, 2012.
     (c) Section 2.03(f) of the Agreement is amended to delete the following
sentence therefrom:
     Notwithstanding any other provision hereof or in the Series Supplement to
the contrary, following the $50,000,000 “Maximum Funded Amount” reduction under
Series 2008-A that occurs on May 31, 2011 and provided no Early Amortization
Event or Event of Default has occurred, “Increases” and repayments across Series
shall be allocated on a non-pro rata basis until such time as the percentage
utilization of the “Maximum Funded Amounts” of Series 2010-A and Series 2008-A
are equivalent (and each such “Increase” and repayment during such period shall
reduce any inequivalence).
     (d) Section 2.05 of the Agreement to delete the following sentence
therefrom:

 



--------------------------------------------------------------------------------



 



     Notwithstanding the foregoing, the “Maximum Funded Amount” under (and as
defined in) Series 2010-A shall not be reduced ratably in connection with the
$50,000,000 “Maximum Funded Amount” reduction under Series 2008-A that occurs on
May 31, 2011.
     SECTION 3. Effect of Amendment. Except as expressly amended and modified by
this Amendment, all provisions of the Agreement shall remain in full force and
effect. After this Amendment becomes effective, all references in the Agreement
to “this Agreement”, “hereof”, “herein” or words of similar effect referring to
the Agreement shall be deemed to be references to the Agreement as amended by
this Amendment. This Amendment shall not be deemed to expressly or impliedly
waive, amend or supplement any provision of the Agreement other than as set
forth herein.
     SECTION 4. Effectiveness. This Amendment shall become effective on the
first date on which BTMU has received:
     (a) counterparts of this Amendment executed by each of the parties hereto
(whether by facsimile or otherwise); and
     (b) the fee set forth in the fee letter dated the date hereof.
     SECTION 5. Counterparts. This Amendment may be executed by different
parties in any number of counterparts, each of which when so executed shall be
deemed to be an original and all of which when so executed shall together
constitute but one and the same instrument.
     SECTION 6. Governing Law. This Amendment shall be governed by, and
construed in accordance with, the laws of the State of New York.
     SECTION 7. Section Headings. The various headings of this Amendment are
inserted for convenience only and shall not affect the meaning or interpretation
of this Amendment or the Agreement or any provision hereof or thereof.
[Signatures Follow]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have caused this Amendment to be
executed by their respective officers thereunto duly authorized, as of the date
first written above.

            COFINA FUNDING, LLC,
as the Issuer
      By:   /s/ James M. Grafing         Name:   James M. Grafing       
Title:   Chief Financial Officer   

[Signatures Continue on the Following Page]
Amendment No. 5 to Series 2008-A NPA

S-1



--------------------------------------------------------------------------------



 



            VICTORY RECEIVABLES CORPORATION,
as the Conduit Purchaser
      By:   /s/ Frank B. Bilotta         Name:   Frank B. Bilotta       
Title:   President        THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD., NEW YORK BRANCH,
as the Funding Agent
      By:   /s/ Aditya Reddy         Name:   Aditya Reddy        Title:  
Managing Director        THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD., NEW YORK BRANCH,
as a Committed Purchaser
      By:   /s/ Victor Pierzchalski         Name:   Victor Pierzchalski       
Title:   Authorized Signatory     

Amendment No. 5 to Series 2008-A NPA

S-2